Citation Nr: 0406255	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from April 1988 to 
October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
degenerative disc disease at L5-S1 and history of right S1 
radiculopathy and mechanical low back pain was denied.  

In May 2001, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals For Veterans Claims (Court).  He was 
represented in his appeal to the Court by Daniel Krasnegor, 
Esquire.  The Office of General Counsel for VA represented 
the Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in April 2002, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for further development and readjudication.  The 
Court granted the joint motion in May 2002.  The case was 
then returned to the Board for compliance with the directives 
in the Court's order and the Joint Motion for Remand.  

The Board remanded this issue in June 2003.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  


FINDING OF FACT

There is competent medical evidence that the veteran's 
degenerative disc disease of the lumbar spine is not 
etiologically linked to an in-service back injury.  




CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
August 2003 RO letter, and he was informed by the October 
2003 Supplemental Statement of the Case (SSOC) of the 
provisions of the VCAA.  Specifically, in the August 2003 RO 
letter the RO informed the appellant of the following: 1.) 
What evidence was still needed from the appellant; 2.) The 
status of the appellant's claim; 3.) How the appellant could 
help with the claim; 4.) A list of evidence already received; 
5.) Which evidence VA is responsible for obtaining; and 6.) 
What evidence the VA will attempt to obtain on the 
appellant's behalf.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in July 1999 and February 2003.  In 
addition, the RO obtained the veteran's service medical 
records, his post service VA medical records.  The 
appellant's representative responded to the October 2003 SSOC 
and did not mention any unobtained evidence.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Chronic diseases, such as arthritis, shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's spine and other musculoskeletal systems were 
normal at the time of the February 1988 enlistment 
examination.  The appellant denied recurrent back pain.  In 
June 1989 the appellant reported low back pain with pain 
moving to the left leg.  He had lifted an acetylene tank and 
felt an electric-type pain with tingling.  On objective 
examination there was full range of motion in the lumbar 
area, no swelling, no inflammation, and no heat.  Mechanical 
lumbosacral strain was diagnosed.  In July 1989, the 
appellant complained of 4-days' back pain.  He had first 
injured his back in June and reported back pain off and on 
since then.  His pain was increased with lifting activities.  
On examination there was no spasm, no deformity and full 
range of motion.  He exhibited normal gait and carriage. Mild 
lumbosacral strain was diagnosed.  His separation examination 
was conducted in June 1990.  No spine or musculoskeletal 
abnormalities were identified.  The appellant reported 
recurrent back pain.  Functional low back pain secondary to 
lifting was diagnosed.  

In August 1990 the appellant reported 2-days of low back pain 
after he did repeated heavy lifting.  The pain radiated 
throughout his legs.  On examination there was no swelling, 
no deformity, no discoloration and the area was not sensitive 
to touch.  A pulled back muscle was diagnosed.  Five days 
later he reported that the medication was ineffective and he 
had no improvement or pain relief.  The back was tender to 
touch on both sides of the spine.  He could bend to 30 
degrees only without pain.  He was referred to physical 
therapy.  By late August he reported good improvement with a 
course of physical therapy.  There was poor extension in the 
lumbar spine during active range of motion.  His posture 
demonstrated a decreased lumbar lordosis.  There was 
hamstring tightness and right straight leg raising was 
positive between 50-60 degrees.  There was slight tenderness 
in the lumbar paraspinal muscles bilaterally with muscle 
tightness.  Slowly resolving mechanical low back pain was 
indicated by the physical therapist.  

In October 1997 VA Medical Center records, the appellant 
reported right mid-back, nonradiating pain.  On examination 
of the spine there was no vertebral body tenderness, and no 
pain with flexion, extension or rotation.  Musculoskeletal 
pain was diagnosed.  He was referred to physical therapy.  In 
March 1998 the appellant reported that his back pain had 
resolved.  In September 1998, the appellant reported 
difficulty walking due to right hip pain.  He was working as 
a waiter and was lifting heavy trays.  He had seen a 
chiropractor with good relief.  On examination there was no 
vertebral body tenderness and no paravertebral spasms.  X-ray 
examination of the lumbosacral spine in October 1998 revealed 
thoracolumbar spondylosis and degenerative discogenic 
disease.  In November 1998, the appellant reported that right 
lower extremity sciatica had been present since August, but 
the examiner indicated her belief that it had become 
exacerbated probably due to the unusual positions 
necessitated by his employment as a waiter.  He was advised 
to quit his job.  On physical examination there was no 
vertebral body tenderness and no paravertebral spasms.  
Straight leg testing was negative bilaterally.  Patellar and 
ankle jerk reflexes were +2/+4 bilaterally.  He ambulated 
well.  His sciatica had resolved.

December 1998 notes from rehabilitation medicine indicated 
that the appellant had intermittent low back pain since 
August 1998 with an insidious onset.  His previous medical 
history was unremarkable.  Pelvic/lumbar dysfunction was 
diagnosed.  By February 1999 his pain was improved with 
rehabilitation therapy.  Right lower extremity sciatica with 
intercurrent symptoms was indicated.  By May 1999 the 
sciatica was said to be almost completely resolved.  

A VA examination was conducted in July 1999.  The appellant 
reported that in August 1998, without any history of trauma, 
fall or accident to his back, he started having right lower 
extremity pain all the way up his calf into his thigh.  The 
pain continued until March 1999, and physical therapy helped 
alleviate his symptoms.  He currently had lumbosacral pain.  
X-rays revealed moderate to severe degenerative disc disease 
and disc height collapse at L5-S1 with foraminal narrowing.  
Physical examination concluded with a diagnosis of mechanical 
low back pain and degenerative disc disease at L5-S1 and a 
history of right S1 radiculopathy.  The examiner concluded 
that there was absolutely no relationship between the 
appellant's problems in service and his current degenerative 
disc disease since degenerative disc disease is a very 
common, natural process in the spine, which has no 
relationship to any kind of activity.  There was no sound 
medical principle to relate any kind of strenuous activity or 
military activity to the development of accelerated arthritis 
or degeneration of the disc and spine.

In August 1999 he had not been doing his back exercises due 
to work obligations and had one reoccurrence of right lower 
extremity sciatica.  X-ray examination of the lumbosacral 
spine in August 1999 revealed spondylosis of the lumbar 
spine.  There was no change from October 1998.

Dr. Singh saw the appellant on March 29, 2000.  The doctor 
stated that in his opinion, running and carrying heavy stuff 
while in the military is as likely as not to have caused 
traumatic degenerative disc disease.  This gradually 
progressed.  The appellant was unfairly denied disability for 
service connection and his appeal should be reconsidered.

VA Medical Center records from April 2000 documented 
continued weekly episodes of sciatica.  On examination his 
back was nontender.  There was mild spasm present.  Straight 
leg raising was negative bilaterally.  Low back pain with 
right lower extremity sciatica was diagnosed.  

The appellant testified before the RO in April 2000, and 
before the Board in April 2001.  He testified that he injured 
his back during basic training when he fell from a rope and 
landed with his rifle between his back and the ground.  He 
did not seek any treatment after that injury.  In about June 
of 1989 he reinjured his back when he lifted an acetylene 
tank.  He received treatment in service for that injury.  He 
had low back pain and pain shooting down his legs into his 
calves on a regular basis from 1990 until 1998 when he had an 
acute exacerbation.  He self-treated with pain relievers, a 
hot pad or hot bath during that period.  In 1998 he developed 
extreme pain in his upper leg and in his hip joint in 
addition to his back pain.  This was when his doctor took X- 
rays and his disc disease was diagnosed.  When he saw his 
doctor about his problems he was told to quit his job as a 
waiter immediately.  Physical therapy relieved his severe 
pain, but he continued to have flare-ups 1-3 times a week.  

The February 2003 VA examiner's assessment, after review of 
the claims file, was that it was clear that there was a 
discrepancy between the veteran's view of his back difficulty 
and the examiners view of the veteran's back problem.  There 
were essentially three components to this description.  The 
first was the traumatic event, which occurred in 1988 and it 
was clear that this was the factor after which the veteran 
began to develop back pain and back difficulty.  The VA 
examiner stated that the veteran obviously sought some care 
at the time of the event, but it was not clear that the care 
was sought in the next several years after the event and it 
was quite possible that the veteran did relatively well after 
the fall.  The mechanism of this fall was landing flat on his 
back was not appropriate to cause the veteran's disc 
degeneration.  Herniated discs if they are to be caused, 
would be caused by axial loading injuries, i.e. landing on 
ones feet, or ones tailbone to transmit pressure throughout 
the vertical axis of the spine.  This did not occur.  The 
veteran landed flat on his back, therefore there was likely 
no compression of the spine or discs and no rotation problem 
with the spine.  

The February 2003 VA examiner elucidated that the second 
facet of the veteran's problem included his radiographic 
findings, which were clearly degenerative in nature, although 
somewhat marked in their severity.  The February 2003 VA 
examiner opined that it was likely that these findings would 
have been present in their current form, whether or not the 
veteran had fallen and he believed that the July 1999 VA 
examiner was correct in assessing that this lumbar 
spondylosis was unrelated to the veteran's fall.  

The February 2003 VA examiner explained that the third 
competent of the veteran's disability, however, was his 
functional status and his amount of pain, which was at best 
moderate.  Dr. Bowling in the later part of the 1990s 
instructed the veteran to refrain from heavy lifting 
including, that which was required to do his job, which was 
waiting tables that the veteran had to find an alternative 
line of work.  It was clear that during the later part of the 
1990s and more recent years, the veteran's back difficulty 
had worsened and he had sought medical intervention many 
times.  The trigger for this was this pain problem, i.e. the 
event, which was the originating factor for the veteran's 
back pain was this fall.  The February 2003 VA examiner 
believed strongly that the veteran would have had back pain 
at this time and would have had some disability, whether or 
not he sustained his fall or service connected injury, as 
occurred in 1988.  The February 2003 VA examiner believed 
that the veteran would have radiographic findings consistent 
with what he has today, whether or not he had fallen in 1988.  
So, the etiology of the veteran's current back difficulty was 
not traumatic at all, it is degenerative in nature, however, 
the second question of whether the in-service related fall 
contributed to or exacerbated the current disability remains, 
and although the February 2003 VA examiner did not believed 
it was likely at all, that the veteran would not have pain, 
if he did not fall.  The February 2003 VA examiner thought 
that the fall was the predisposing factor to the onset of the 
pain problem and likely contributes a small degree to the 
veteran's current status.  On that degree, it was likely no 
more than 25 percent of the veteran's functional capacity and 
present condition.  The rest of the veteran's problem 
including the radiographic findings of lumbar spondylosis and 
the remainder of his back pain condition and sciatic 
condition were not related to trauma.  

Dr. Singh, has stated that it was as likely as not that 
running or carrying heavy objects while in service caused 
post-service degenerative disc disease.  The condition 
gradually progressed.  However, Dr. Singh did not indicate 
that he had reviewed any of the service medical records, 
which upon our review, failed to diagnose or even suggest the 
presence of degenerative disc disease at the time the 
appellant was voicing his back complaints.  The examiner 
failed to explain the relationship between the in-service 
complaints and the development of degenerative disc disease.  
Nor did he explain why he had reached his conclusion, and we 
note that the post-service diagnosis was made years after 
service when the appellant had been working as a waiter 
carrying heavy objects.  Without any explanation why the 
post-service diagnosis was as likely attributable to carrying 
heavy objects years prior in service rather than carrying 
heavy objects immediately prior to the onset of the symptoms, 
we cannot afford the opinion a high degree of probative value 
in our consideration.  

Medical opinions as to a nexus may decline in probative value 
where the physician fails to discuss relevant documented post 
service medical history.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  An opinion may be insufficient where it is 
not shown to have been based on clinical data and was not 
accompanied by any other rationale to support the opinion.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In Elkins 
v. Brown, 5 Vet. App. 474,478 (1993) the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician had reviewed the veteran's service medical 
records or any other relevant documents, which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The February 2003 VA examiner's opinion was based on review 
of the claims file and he discussed the veteran's relevant 
documented post service medical history.  The February 2003 
VA examiner provided a detailed rationale to support his 
opinion.  For these reasons this opinion is of far more 
probative value than Dr. Singh's opinion.  

We have also considered the appellant's testimony that he 
experienced back pain continuously since he first reported 
his in-service lifting injury as additional nexus evidence.  
The appellant's testimony constitutes evidence of a back 
condition noted in service and evidence of post service 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997), McCormick v. Gober, 14 Vet. App. 39 
(2000).  However, in order to satisfy the nexus requirement, 
the veteran must still submit competent medical evidence that 
connects the current disabilities to the post-service 
symptomatology.  Dr. Singh's opinion did not fully discuss 
the relationship.  His in-service symptoms (described as low 
back pain) were described as mechanical.  He continued to 
describe his symptoms as low back pain, but there is a 
complete absence of medical evidence showing a common 
underlying cause of those symptoms.  Rather, his treatment 
provider has linked the increase in his symptoms to post- 
service causes.  The cause of the appellant's current back 
disorders does not present an issue that may be satisfied by 
lay testimony.  Here the issue is the cause of an aching 
back, a matter that is not visually observable in this case.  
Moreover, given the many possible causes of the appellant's 
back problems, neither he nor any other layperson can 
credibly testify as to the origin of his current condition.  
Therefore, his testimony provides little in the way of 
positive, probative evidence.  Hodges v. West, 13 Vet. App. 
287 (2000); Clyburn v. West, 12 Vet. App. 296 (1999).  

Consequently, the preponderance of the evidence shows that 
veteran's degenerative disc disease of the lumbar spine was 
not etiologically linked to service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas, 3 Vet. App. 542, 548 (1992).  Since 
the preponderance of the evidence establishes that the 
veteran's degenerative disc disease of the lumbar spine was 
not etiologically related to his in-service fall service-
connection for degenerative disc disease of the lumbar spine 
disorder is not warranted.  

The veteran's counsel notes that although the examiner 
apparently concluded that the veteran's degenerative changes 
were not traumatic in nature, the examiner also stated, that 
the in-service fall likely contributed in a small way (no 
more than 25 percent) to the veteran's current functional 
capacity and overall status.  The veteran's counsel contends 
that the examiner did think that the veteran had a functional 
disability of the back associated with the in-service fall an 
on this basis, service connection should be granted.  The 
veteran's counsel has interpreted the examiner's statement 
out of context.  When read as a whole the VA examiner opined 
that the etiology of the veteran's current back difficulty 
was not traumatic at all, it is degenerative in nature.  
Although the February 2003 VA examiner did not believe it was 
likely at all, that the veteran would not have pain, if he 
did not fall.  The February 2003 VA examiner thought that the 
fall was the predisposing factor to the onset of the pain 
problem and likely contributes a small degree to the 
veteran's current status.  On that degree, it was likely no 
more than 25 percent of the veteran's functional capacity and 
present condition.  The February 2003 VA examiner believed 
strongly that the veteran would have had back pain at this 
time and would have had some disability, whether or not he 
sustained his fall or service connected injury, as occurred 
in 1988.  The February 2003 VA examiner believed that the 
veteran would have radiographic findings consistent with what 
he has today, whether or not he had fallen in 1988.  

The veteran's counsel suggests that if the Board did not find 
that service connection is warranted that the Board should 
obtain further medical opinion addressing what disability the 
veteran's fall did cause, if not the degenerative part.  The 
Board finds that the VA outpatient treatment records, private 
medical records and the VA examination reports of July 1999 
and February 2003 adequately addresses the veteran's current 
back disabilities.  Specifically, the February 2003 VA 
opinion more than adequately explains the effect the 
veteran's in-service fall has on his current back pain.  The 
VA examiner stated that the veteran obviously sought some 
care at the time of the event, but it was not clear that the 
care was sought in the next several years after the event and 
it was quite possible that the veteran did relatively well 
after the fall.  The February 2003 VA examiner stated the 
traumatic event, which occurred in 1988 was the factor after 
which the veteran began to develop back pain and back 
difficulty.  However, the mechanism of this fall was landing 
flat on his back was not appropriate to cause the veteran's 
disc degeneration.  Herniated discs if they are to be caused, 
would be caused by axial loading injuries, i.e. landing on 
ones feet, or ones tailbone to transmit pressure throughout 
the vertical axis of the spine.  This did not occur.  The 
veteran landed flat on his back, therefore there was likely 
no compression of the spine or discs and no rotation problem 
with the spine.  The February 2003 VA examiner opined that it 
was likely that the radiographic findings would have been 
present in their current form, whether or not the veteran had 
fallen and he believed that July 1999 VA examiner was correct 
in assessing that this lumbar spondylosis was unrelated to 
the veteran's fall.  It is clear from the February 2003 VA 
examiner's opinion that the veteran's in-service fall caused 
neither disc degeneration nor lumbar spondylosis.  

The veteran's active duty ended in October 1990 and the first 
medical evidence of degenerative disc disease of the lumbar 
spine was in October 1998, over 7 years after the veteran's 
termination of service.  The evidence does not show that 
degenerative disc disease of the lumbar spine was manifested 
in service or to a compensable degree within one year after 
the veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of service connection for degenerative disc 
disease of the lumbar spine on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2003).  


ORDER

Service-connection for degenerative disc disease of the 
lumbar spine is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



